DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics (LG Electronics, "Conclusion for local V2X server discovery", SA WG2 Meeting #116, July 11-15, 2016, 6 pages, 32-163714) and in view of Zhang et al. et al. (hereinafter “Zhang”, US Pat No. 8,838,110).
As per claim 1, LG Electronics disclosed a communication method of a terminal, comprising receiving, from the macro V2X server, the provision information associated 
LG Electronics disclose such provision information communication between the V2X macro server and the terminal but does not explicitly disclosed such provision information includes driving route information of the terminal for requesting provision information associated with a connection to a local V2X server. Zhang disclosed such transmission of measurement report and support factors of driving route information from the terminal to the macro server (see fig. 7 and 8a & 8b, col. 10/ln. 47-col. 12/ln. 67). Therefore, it would be obvious to one of ordinary in the art at the time of invention for LG Electronics to incorporate such Zhang teaching in order to perform the handover to the determined local server based upon the expected driving route of the mobile terminal and the available resources of the network thereby improving the quality of service.
The combine communication system of LG Electronics and Zhang further disclosed the driving route information (see at least Zhang, fig. 2, the list or trace the UE may pass includes LPN 215-217) includes a list of geographical locations/positions associated with a driving route of the terminal but not explicitly a planned driving route. However, such planned driving route, for ex. user inputted destination or retrieved from GPS history in the database, is not novel.

As per claims 3 and 10, the modified communication system of LG Electronics and Zhang further disclosed the driving route information comprises at least one, a current location of the terminal, or driving information of a vehicle on which the terminal is mounted (see at least Zhang, col. 15/ln. 60-col. 16/ln. 3, and col. 16/ln. 37-61 and see at least Zhang, fig. 2, the list or trace the UE may pass includes LPN 215-217 and fig. 14, the list or trace the UE may pass includes LPN 1415, 1420, & 1425).
As per claims 4 and 11, the modified communication system of LG Electronics  and Zhang further disclosed the driving route information comprises at least one of a global positioning system (GPS) information list, an evolved universal terrestrial radio access network (E-UTRAN) cell global identifier (ECGI) list, or a tracking area identifier (TAI) list, at least one of a traveling speed of the vehicle, a name and a type of a road on which the vehicle travels, or a type of the vehicle (see LG Electronics, pages 2-3 and see Zhang, col. 15/ln. 60-col. 16/ln. 3, and col. 16/ln. 37-61).
As per claims 5 and 12, the modified communication system of LG Electronics  and Zhang further disclosed establishing the connection to the local V2X server comprises performing the V2X communication with the local V2X server through a multimedia broadcast multicast service (MBMS) channel, and wherein receiving the 
As per claims 6 and 13, the modified communication system of LG Electronics  and Zhang further disclosed the connection to the local V2X server is established via a base station as an access node of the next-hop area and a gateway connected to the local V2X server (see LG Electronics, fig. 5.6.4-1, pages 2-5).
As per claim 8, as rejected above in claim 1, the modified communication system of LG Electronics and Zhang further disclosed a storage configured to store information; a transceiver configured to transmit and/or receive signals to and from other network entities; and a controller configured to control the terminal; and store the provision information in the storage (see LG Electronics, fig. 5.6.4-1).

Response to Arguments
Applicant's arguments filed on 02/11/19 have been fully considered but they are not persuasive.
The Applicant’s stated that, “the path 220 of Zhang is merely an arbitrary path that is determined as a UE moves.”  In response to the Applicant, see rejection in claim 1, as stated above.

The Applicant’s stated that, “there is no reason to combine the “UE mobility” of Zhang with the teaching in LG Electronics that “local service info may include e.g., UE location, application identity. Not only do LG Electronics and Zhang fail to teach or suggest the features of Claim 1, but there is also no reason to combine them together, and even if they could be combined, one of ordinary skill in the art would not be able to derive features of Claim 1 from the combination. For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claim 8 and its dependent claims are allowable. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn”. In response to the applicant, as rejected above in claim 1, both references disclosed the teaching of handover from macro server to local server based upon the mobile terminal mobility and all limitations of claims 1 and 8 and its dependence claims have been met. Therefore, the combination of both references are proper.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

March 5, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643